RECEIVED

NOV -5 2019 UNITED STATES DISTRICT COURT
Tow 9, MOORE CLERK WESTERN DISTRICT OF LOUISIANA
He ETN OOO TIA, LOUISIANA ALEXANDRIA DIVISION
JARVIS BROWN, CIVIL DOCKET NO. 1:19-CV-600-P
Plaintiff
VERSUS JUDGE DRELL
JAMES LEBLANC, Z7'AL,, MAGISTRATE JUDGE PEREZ-MONTES
Defendants
JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein (Doc. 29), and after a de novo review of the record
including the Objection filed by Plaintiff, and having determined that the findings
and recommendation are correct under the applicable law;

IT IS ORDERED that the claims against Defendants James LeBlanc, Warden
McCain, and Eddie Duplechain are DENIED and DISMISSED WITH PREJUDICE
under 28 U.S.C. §§ 1915 and 1915A. Service of process of the excessive force claims
against Defendants Tyson Bonnette and William Easterling will be made pursuant

to a separate Order.

je

THUS DONE AND SIGNED at Alexandria, Louisiana, this > —day of

L VevenScp 2019.

ges eS ae it on

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

 
